Title: Washington’s Memorandum, October 1780
From: Washington, George
To: 


                  
                     
                        c.October 1780
                     
                  
                  Opposition
                  If the Enemy should make a movement towards this Army by the way
                     of New–Ark—or Elizabeth Town—The pass at Crane’s gap should be immediately
                     possessed and a look out had at the other passes more to the right—at the
                     sametime, the right Wing should cross the River and extend towards the Notch of
                     the Mountain while the Army—except such part as may be necessary to secure the
                     gorge of the Mountain by Totowa Church—should incline that way. If timely
                     notice is had of the Enemys landing—or intention of Landing at either of the
                     above places, the light Corps of the Army may be advanced to the right instead
                     of the Right Wing.
                  If the enemy come by the way of the No. River—the present
                     disposition of the with a Reinforcement sent to the Notch is as good as can be
                     till the point of attack can be discovered.
               Removal of BaggageIf the enemy advance by the Rout first mentioned above—The
                     Baggage is to be sent to Pompton—That of the Right Wing is to take the Rout by
                     Colo. Deys—the two bridges—Dodds—& through Pompton plains—That of the
                     left Wing & light Corps by Vanhoutes—Geo: Decemes—Marcellus’—and Ogdens
                     Iron Works—The Parke of Artillery. The Baggage of the Commander in Chief—and
                     General Staff—is to pass Colo. Deys & proceed by Nicholas Jones and
                     David Browns to Pompton.
                  If the enemy should advance by the way of the No. River—The
                     Baggage in that case is to move to Ramapaugh bridge by Jennings’ Tavern—The
                     Right Wing—Parke of Artillery—and Genl Staff to proceed to the two Bridges by
                     Colo. Deys—The left wing to the same place by Vanhoutes &
                     Ryersons—Thence over horse Neck-bridge—& the whole to ascend the hill
                     above Ramapaugh bridge. The Baggage of the sevl Corps of horse to go with the
                     Baggage of the parts of the Army they are ordered to join.
                  